The plaintiff in error, hereinafter called defendant, was convicted in the county court of Carter county on a charge of selling intoxicating liquor, and sentenced to serve 30 days in the county jail and to pay a fine of $50.
The only assignment of error argued in the brief is that the evidence is insufficient to sustain the judgment. The evidence is brief, but a witness for the state testifies positively that on the date charged he bought a pint of whisky from the defendant and paid him therefor the sum of $2. He is corroborated by another witness who testified he was with him at the time. Defendant denied that he sold the whisky, and testified that he was at his son's place in Love county at the time charged for the purpose of attending a birthday party, and he claimed that two other persons accompanied him. He did not call his son or either of the two persons, nor his wife, nor introduce evidence to support his defense. The evidence is sufficient, and its weight and credibility was for the jury.
The case is affirmed. *Page 116